Title: From Thomas Jefferson to Samuel Hanson, 23 November 1802
From: Jefferson, Thomas
To: Hanson, Samuel


          
            Dear Sir
            Washington Nov. 23. 1802.
          
          I recieved last night your favor of the day before.   be assured that there is no sort of influence operating on me in what respects yourself; and that your situation & the means of relieving you from it has never been out of my mind. but we have, as you know, put down a great portion of the offices under the US. of those which remain, such as are in this district have been of too little value to be accepted by you; and those of the general government exerciseable here are under the double necessity of requiring talents & qualifications in that particular line which the office calls for, and that these be sought among the different states & distributed with equal hand. in the particular object expressed in your letter, I have already spoken with some of my friends, and will certainly omit no opportunity of doing so with urgency. Accept assurances of my sincere esteem & attachment
          
            Th: Jefferson
          
        